Citation Nr: 9921098	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  His death occurred on December 18, 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision entered in February 1993 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, denying entitlement of the appellant to a 
permanent and total disability rating for pension purposes, for 
purposes of accrued benefits.  Such issue was previously before 
the Board in January 1998, when it was remanded to the RO for a 
hearing before the Board, sitting in Cleveland, Ohio, but the 
appellant thereafter withdrew her request for a travel board 
hearing in lieu of a hearing before the Board in Washington, DC.  
Such a proceeding is noted to have occurred in March 1999.  

During the appellant's hearing in March 1999, she set forth 
contentions as to her entitlement to service connection for post-
traumatic stress disorder and for Alzheimer's disease, for 
purposes of accrued benefits, and referenced an intention to file 
a claim to reopen for entitlement to service connection for the 
cause of the veteran's death.  Such issues are not now properly 
before the Board for review and are referred to the RO for all 
appropriate action.


REMAND

Periodic monetary benefits under laws administered by 
the Secretary of Veterans Affairs to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
file at the date of death and due and unpaid for a 
period not to exceed two years, shall upon the death 
of such individual be paid.

38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see The Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-263, 110 Stat. 
3212 (Oct. 9, 1996).  

A specific claim in the form prescribed by the VA Secretary must 
be filed in order for benefits to be paid to any individual.  
38 U.S.C.A. § 5101(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims in Hayes v. Brown, 4 Vet. App. 353 
(1993), held that a pending claim of the veteran is not a 
condition precedent for a survivor's claim for accrued benefits.  
The holding in Hayes, however, was reversed by the United States 
Court of Appeals for the Federal Circuit (hereinafter, Federal 
Circuit) in a separate decision in Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  Construing together the provisions of 
38 U.S.C.A. §§ 5121 and 5101(a), the Federal Circuit in Jones 
concluded that a claim for accrued benefits must be predicated on 
a claim of the veteran pending at the time of his death or on the 
basis of an existing rating or determination.  Jones at 1299-
1300.

The record indicates that, prior to October 1991, the veteran had 
filed for VA nonservice-connected disability pension benefits and 
that such claims were denied due to excessive income; no appeals 
of those determinations are shown.  Prior to his death, the 
veteran again filed a VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report (EVR) on October 3, 1991, which 
was denied by the RO in a letter, dated October 29, 1991.  In 
response, the veteran requested reconsideration of such decision, 
or alternatively, filed a notice of disagreement with the denial, 
by means of a VA Form 21-4138, Statement in Support of Claim, 
received by the RO on November 21, 1991.  Thus, regardless of how 
one characterizes the veteran's statement of November 21, it is 
clear that there was pending on the date of death, December 18, 
1991, a claim for VA pension benefits.  A timely filed claim for 
accrued benefits followed in November 1992.  See 38 C.F.R. 
§ 3.1000(c) (1998). 

It is nevertheless apparent that the RO to date has considered 
the appellant's entitlement only as to the one-year period prior 
to death, when the October 1996 change in the law provided for 
payment of accrued benefits for a period of up to two years prior 
to the last date of entitlement per 38 C.F.R. § 3.500(g) (the 
last day of the month preceding death).  38 C.F.R. § 3.100(a).  
It is also evident that the RO in reaching its determination has 
not fully addressed the issue of whether and to what extent, if 
any, evidence not of record on the date of death may be utilized 
in determining the appellant's entitlement to accrued benefits.  
Opinions from the VA's General Counsel, which are binding on the 
Board, note that information contained on an EVR submitted after 
a beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of accrued pension benefits 
under 38 U.S.C.A. § 5121(a), although such an award may be based 
on logical inferences from information in the file on the date of 
death.  VAOPGCPREC 6-93 (O.G.C. Prec. 6-93).  Where a veteran had 
in the past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
medical condition, could be expected to be incurred in a like 
manner in succeeding years in amounts which, based on past 
experience, were capable of estimation with a reasonable degree 
of accuracy, such evidence may form the basis of a determination 
that evidence in the file at the date of death permitted 
prospective estimation of medical expenses.  VAOPGCPREC 12-94 
(O.G.C. Prec. 12-94).  Further action in determining what 
evidence may be considered is thus required.

In view of the foregoing, and in light of the potential for 
prejudice to the appellant were the Board to adjudicate this 
claim without referral to the RO, see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993), this matter is REMANDED to the RO for the 
completion of the following actions:

The RO must reconsider the appellant's 
claim for accrued benefits based on the 
veteran's entitlement to improved pension 
benefits, which was pending before the RO 
at the time of his death, taking into 
consideration all applicable law and 
regulations, governing opinions of the VA's 
General Counsel, and all applicable 
jurisprudence.  

In readjudicating such claim, the RO must 
determine the veteran's countable income 
for those annualized periods preceding his 
death in December 1991, utilizing only that 
evidence on file at the time of the 
veteran's death and such logical inferences 
as may reasonably be made from such 
evidence.  In so doing, the RO must set 
forth in detail the bases for its 
calculations of countable income for each 
of the annualized periods at issue, showing 
the amounts received from the Social 
Security Administration, Teamsters Central 
States Pension Fund (retirement), and 
interest income; all medical expenses; and, 
as applicable, inheritance or personal 
worth calculations.  As well, the RO must 
specifically determine the following: (a)  
Whether the unreimbursed medical expenses 
at issue, if any, may be considered to have 
been of a recurring nature in amounts 
reasonably estimable based on evidence of 
record at the date of the veteran's death 
or whether any of the medical expenses at 
issue could have been predicted with a 
reasonable degree of accuracy from evidence 
in the file at the date of the veteran's 
death on a basis other than the recurring 
nature of the expenses; (b) whether the 
evidence in the file on the date of death 
is prima facie evidence that similar 
unreimbursed medical expenses would be 
incurred during the annualized periods 
covering the two years immediately 
preceding the last date of any pension 
entitlement; and (c) whether that prima 
facie evidence is corroborated by 
consistent evidence of actual unreimbursed 
medical expenses submitted after the 
veteran's death.  

If the benefit sought on appeal is not granted to the 
satisfaction of the appellant, she and her representative must be 
furnished with a supplemental statement of the case and provided 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  The appellant is free to submit any 
additional argument she desires to have considered in connection 
with the remanded issue.  No action is required of the appellant 
until she is otherwise notified by the RO.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

